Citation Nr: 0805715	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-24 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for bursitis of 
the right shoulder, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased evaluation for cervical 
strain with spondylosis, C4-C6, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for ilial band 
syndrome of the left hip, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for chondromalacia 
patella with osteoarthritis of the right knee, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for chondromalacia 
patella with osteoarthritis of the left knee, currently 
evaluated as 10 percent disabling.  

7.  Entitlement to an increased evaluation for a healed 
injury of the right great toe with neuritis and hallux 
rigidus, currently evaluated as 10 percent disabling.  

8.  Entitlement to a compensable evaluation for residuals of 
an excision of a foreign body, right foot.  

9.  Entitlement to a compensable evaluation for hepatitis C. 

10.  Entitlement to a compensable evaluation for gastritis. 

11.  Entitlement to a compensable evaluation for a bunion 
formation of the first metatarsal joint of the left foot with 
plantar fasciitis. 

12.  Entitlement to a compensable evaluation for a bunion 
formation of the first metatarsal of the right foot with 
plantar fasciitis.

13.  Entitlement to a compensable evaluation for fungal 
folliculitis of the back.  

14.  Entitlement to a compensable evaluation for thoracic 
spondylosis. 

15.  Entitlement to a compensable evaluation for residuals of 
a fracture of the metacarpophalangeal joint of the left 
thumb, with post traumatic arthritis.

16.  Entitlement to an earlier effective date prior to April 
5, 2004 for the assignment of a 20 percent evaluation for 
residuals of a lumbar strain. 

17.  Entitlement to an earlier effective date prior to April 
5, 2004 for the assignment of a 20 percent evaluation for 
bursitis of the right shoulder.  

18.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision that 
denied a TDIU and an October 2004 rating decision that 
addressed increased evaluations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking increased evaluations, a TDIU, and 
earlier effective dates for two increased rating grants.  In 
August 2007, the veteran submitted a VA Form 21-4138 in which 
he indicated that he was receiving disability benefits from 
the Social Security Administration (SSA) due to his service-
connected disabilities.  The United States Court of Appeals 
for Veterans Claims has indicated that medical records upon 
which an award of Social Security disability benefits has 
been predicated are relevant to VA claims for service 
connection and an increased rating and must obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

As to the veteran's claims for an earlier effective date, the 
veteran did not specify when he applied for and was awarded 
SSA benefits.  The general rule is that the effective date of 
an award shall not be earlier than the date of receipt of 
application therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o)(1) (2007).  An exception to that rule 
applies where evidence demonstrates a factually ascertainable 
increase in disability during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R.  § 
3.400(o)(2) (2006); Harper v. Brown, 10 Vet. App. 125 (1997).  
In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2007); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  
 
If the veteran's service connected disabilities were the 
basis of his claim, as he states, any clinical records 
proffered to support the SSA application could have bearing 
on the earlier effective date claims, particularly if such 
records included evidence of treatment before April 5, 2004, 
the date of his claim, and they are not duplicative of those 
already in the claims file.  

Efforts to obtain SSA records should be accomplished.  The 
duty to assist is particularly applicable to records which 
are known to be in the possession of the Federal Government, 
such as military service department and SSA records.  See 
Counts v. Brown, 6 Vet. App. 473 (1994); see also Martin v. 
Brown, 4 Vet. App. 136, 140 (1993) (in deciding a claim for 
an increased rating, the SSA's decision is 'pertinent' to a 
determination of a veteran's ability to engage in 
substantially gainful employment, quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992)).  The Board must 
obtain all of the records pertaining to the SSA decision as 
such records may be relevant to the claims for VA benefits.  
See Collier v. Derwinski, 1 Vet. App. 413 (1991).  Thus, the 
Board finds that the RO should obtain and associate with the 
claims folder copies of all medical records underlying the 
SSA determination awarding the veteran disability benefits, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.  

Additionally, it appears that the veteran receives treatment 
at the Orlando VA treatment facility, and that these records 
have not been obtained.  This should be accomplished on 
remand.

In his January 2008 brief, the veteran's representative 
stated that the most recent disability evaluations for the 
veteran were conducted in 2004.  It was argued that a more 
contemporaneous VA examination to assess the veteran's 
current symptomatology associated with his service-connected 
disorders should be conducted and the representative cited 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), and Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  

When the veteran was last examined by VA in October 2004, the 
examiner referred to radiograph reports and an upper GI 
report on tests conducted in conjunction with the 
examination.  These reports have not been associated with the 
claims file.  

Finally, in light of the recent Court of Appeals for 
Veteran's Claims decision in Vazquez-Flores v. Peake, 2008 WL 
239951 (Vet.App.), the RO/AMC should take this opportunity to 
provide further notice to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951(Ct. Vet. App. January 
30, 2008). 

2.  Obtain the veteran's treatment 
records from the Orlando VA treatment 
facility, dated since April 1, 2003.

3.  Obtain the diagnostic tests performed 
in conjunction with the veteran's October 
2004 VA examination and associate them 
with the claims file.  

4.  Obtain from the SSA a copy of its 
determination and copies of all medical 
records underlying its determination 
awarding the veteran disability benefits.    

5.  Schedule the veteran for VA 
orthopedic, skin, and gastrointestinal 
examinations to evaluate the current 
manifestations of his service-connected 
disorders.  The claims file and a copy of 
this remand must be made available to the 
examiner(s) for review and the 
examiner(s) must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies, including X-rays, should be 
accomplished.  All examiners must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

Each examiner should comment on any 
impairment of the veteran's ability to 
secure and  follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.  



As to the individual disabilities:

I.  Knees, spine, shoulder, and hip

a.  As to the chondromalacia and 
osteoarthritis of the knees, the 
orthopedic examiner should provide 
complete range of motion of the knees in 
degrees, and also indicate if there is 
instability or recurrent subluxation.  

b.  As to the veteran's lumbar, thoracic 
and cervical spine disorders, the 
examiner should identify all residuals 
attributable to these disabilities.  The 
examiner should report the range of 
motion measurements for the lumbar spine, 
thoracic spine and cervical spine in 
degrees.

c.  As to the bursitis of the right 
shoulder, the examiner should conduct 
range of motion testing of the right 
shoulder.  The examiner is also asked to 
state whether there is any ankylosis of 
the scapulohumeral articulation or loss 
of head, nonunion, or fibrous union of 
the humerus.   

d.  As to the ilial band syndrome of the 
left hip, the examiner should report the 
range of motion measurements for the left 
hip and the left thigh in degrees. 

For all of the above, the examiner should 
address whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, as well as 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare- 
ups or when the affected part is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

II.  Feet  

The examiner should indicate the size and 
location of the any scars noted on the 
veteran's right foot (residuals of an 
excision of a foreign body), and indicate 
whether the scar is painful on 
examination.   

He/she should also describe the severity 
of the residuals of the injury of the 
right great toe with neuritis and hallux 
rigidus, the bunion formation of the 
first metatarsal joint of the left foot 
with plantar fasciitis, and the bunion 
formation of the first metatarsal joint 
of the right foot with plantar fasciitis.   

The examiner should also comment on 
whether or not any of the foot 
disabilities results in any limitation of 
motion, and if, so note both active and 
passive range of motion in degrees.  The 
examiner should also comment on whether 
the disability in each foot is 
appropriately characterized as moderate, 
moderately severe, or severe. The 
examiner should specifically state if the 
right great toe findings are so severe 
that the disability is equivalent to that 
which would result from amputation of the 
great toe.    



III.	Thumb Disorder   

The examiner should describe the severity 
of the residuals associated with the 
residuals of a fracture of the 
metacarpophalangeal joint of the left 
thumb, with post traumatic arthritis.  
All appropriate ranges of motion of the 
left thumb and left hand should be 
provided, including the measurement of 
any limitations due to pain, weakness, or 
fatigability.  Any ankylosis of the left 
thumb should be rated as either favorable 
or unfavorable.  Any resulting limitation 
of motion of other digits or interference 
with the overall function of the hand 
should be described in detail.  A 
complete rationale must be provided as to 
all findings and any opinions.

IV.  Skin Disorder 

The examiner should describe the fungal 
folliculitis of the veteran's back.  
Evaluation of the skin disorder should 
include the size of any scarring and 
whether there is evidence of pain or 
tenderness on examination.  The examiner 
should note the percentage of the entire 
portion of the appellant's body and the 
percentage of the exposed areas of his 
body that are affected by his skin 
disorder and scars.  The examiner(s) 
should also note the extent of the 
limitation of function of any affected 
body part, if any.




V.  Remaining Disorders

a.  As to the hepatitis C, the examiner 
should be asked to comment on the absence 
or presence of the following: daily 
fatigue, malaise, anorexia, minor weight 
loss, and hepatomegaly.  The examiner 
should also report the length of any 
incapacitating episodes during the past 
12 months.  An "incapacitating episode" 
is a period of acute signs and symptoms 
severe enough to require bed rest and 
treatment by a physician.

b.  As to the gastritis, the examiner is 
specifically requested to  note whether 
there is evidence of veteran's gastritis  
symptomology is manifested by ulcers, 
hemorrhages, lesions, eroded areas, and, 
if so, describe whether any such areas of 
erosion, ulceration, or hemorrhage are 
isolated, multiple, small, or large.  The 
examiner is also requested to comment on 
any other symptoms the veteran is 
currently experiencing that are directly 
related to his gastritis. 

6.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted, issue an SSOC 
and give the veteran and his 
representative an appropriate amount of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


